Citation Nr: 1450826	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12- 07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which was confirmed in a September 2011 rating decision.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in March 2013.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The most probative evidence fails to link the Veteran's lumbar spine disability to his service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a February 2011 letter, sent prior to the initial unfavorable decision issued in April 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service treatment records, VA examination report, VA treatment records, and private treatment records have been obtained and considered.  In this regard, the Board notes that the Veteran advised his March 2011 VA examiner that he has been in receipt of Social Security disability benefits since 1984, following surgery that year, which in turn followed a work place injury at that time.  Since this does not reasonably relate the Veteran's disability to his service, more than 10 years earlier, it fails to indicate the Social Security records would provide any relevant information regarding the question at issue, which is a nexus between current disability and service.  As such, the Board finds that a remand of this appeal to obtain Social Security Administration records is not warranted.

The Veteran also was afforded a VA examination in March 2011 to address his claim, which was adequate because the examiner discussed the Veteran's medical history, described the Veteran's current symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.

The Veteran was afforded a video conference hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had medical history that would support an award of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, and thus he has a current disability.  Service treatment records document lumbar spine complaints, and therefore, the question becomes whether there is a nexus between current disability and service.  

With respect to the lumbar spine complaints in service, it is observed they were documented first in September 1969, shortly after he entered service, when the Veteran complained of low back pain of one week duration.  He advised the treatment provider that he had injured his back 5 years ago when lifting a heavy object.  The medical officer's physical examination revealed full range of motion, and neither muscle atrophy or spasm.  The next reference to low back complaints is dated in August 1970, where it is simply noted the Veteran "had lumbosacral strain over lower lumbar muscles.  No neurologic deficit."  There are no other back complaints in the service records, and no abnormalities of the spine were noted when the Veteran was examined in connection with his service discharge in March 1972.   

In March 2011, the Veteran was examined for VA purposes.  At the examination, the Veteran reported that he had injured his back during basic training, had some complaints on and off since, and began having problems 6 to 8 years after military service.  Then, after an on-the-job injury, he underwent three lumbar surgeries for herniated discs in 1984 and 1985.  The examiner diagnosed degenerative disc disease of the lumbar spine with intermittent radiculopathy of the lower extremities post 1984 repair of multiple herniated discs.  The examiner opined that it is less likely as not that the Veteran's current low back condition was caused by or a result of an injury which occurred during basic training in 1969.  His rationale was that the Veteran advised he had no radicular pain following the service injury, there was no recurrent visits to sick call following the injury, and no significant problems for many years, until the on the job injury and surgeries.  The Board finds that the VA examiner's opinion is competent based on his medical expertise and is credible based on his duty to provide truthful opinions.  Likewise, it is highly probative since it was a fully informed opinion, and explained the reasoning for the conclusion.  

[In this regard, it is noted that the examination report contains some contradictory entries concerning whether the service medical records were reviewed.  However, the examiner's rationale reflects an accurate understanding of the Veteran's medical history, such that however he came by it, the opinion was fully informed.]   

In August 2011 and October 2011, the Veteran's private treating physician, Craig D. Bartruff, M.D., provided positive nexus opinions.  The Board finds these opinions to be of little probative value, however, because Dr. Bartruff expressed no awareness of the Veteran's post service on the job injury, and thus his opinion was not fully informed of the Veteran's relevant medical history.

The Board has considered the Veteran's lay statements.  The Board finds the Veteran's assertion that he had back problems since service not credible.  The Board notes that a lack of contemporaneous medical evidence does not necessarily render lay assertions non-credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, however, the Veteran's assertion is contradicted by more probative contemporaneous evidence including the Veteran's June 1985 application for VA non-service connected pension benefits, in which he reported that his "bad back" began in July 1982, which is 10 years after the Veteran got out of service.  Further, a February 2001 VA treatment record shows that the Veteran contended that he had been disabled since 1984 due to a back injury after "being dropped while in the hospital" after having his kidney stone removed.

At his March 2013 Board hearing, the Veteran contended that his 1969 service treatment records are incorrect as they omitted information about how he was injured in service and the treatment he received, and instead recorded that he was injured five years ago.  However, the record actually mentions the treatment provided, "hot soaks," and absent clear evidence to the contrary (which is not shown here) it may be presumed the record accurately records the history the Veteran provided at the time.  (See Ashley v. Derwinski, 2 Vet. App. 307 (1992), regarding the presumption of administrative regularity.)  Thus, the Veteran's contentions in this regard do not change the outcome of his case.   

The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus inapplicable.  Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection a lumbar spine disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


